                 Case 2:19-cr-00226-JAM Document 31 Filed 06/26/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00226 JAM
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   PATRICK PRIGMORE,                                   DATE: June 30, 2020
                                                         TIME: 9:15 a.m.
15                                Defendant.             COURT: Hon. John A. Mendez
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on June 30, 2020.

21          2.      By this stipulation, defendant now moves to continue the status conference until July 21,

22 2020 at 9:15 a.m., and to exclude time between June 30, 2020, and July 21, 2020, under Local Code T4.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     The discovery in this case consists of approximately 694 Bates-labeled pages of

25          discovery, including investigative reports, FEMA records, and documents obtained from third

26          parties. This discovery has been produced directly to defense counsel.

27                  b)     Counsel for defendant desires additional time to consult with his client regarding

28          the loss amount, to potentially obtain additional information from the government concerning


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00226-JAM Document 31 Filed 06/26/20 Page 2 of 3


 1        certain items included in the loss amount, and to discuss potential resolutions with his client.

 2        This additional time is further necessary because defense counsel has scheduled leave for

 3        approximately one week in July.

 4               c)      Counsel for defendant believes that failure to grant the above-requested

 5        continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6        into account the exercise of due diligence.

 7               d)      The government does not object to the continuance.

 8               e)      Based on the above-stated findings, the ends of justice served by continuing the

 9        case as requested outweigh the interest of the public and the defendant in a trial within the

10        original date prescribed by the Speedy Trial Act.

11               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12        et seq., within which trial must commence, the time period of June 30, 2020 to July 21, 2020,

13        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

14        because it results from a continuance granted by the Court at defendant’s request on the basis of

15        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

16        of the public and the defendant in a speedy trial.

17                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00226-JAM Document 31 Filed 06/26/20 Page 3 of 3


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 25, 2020                                     MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ SHELLEY D. WEGER
 9                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
10

11
     Dated: June 25, 2020                                     /s/ DOUGLAS BEEVERS
12                                                            DOUGLAS BEEVERS
13                                                            Counsel for Defendant
                                                              PATRICK PRIGMORE
14

15
                                            FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 25th day of June, 2020.
17

18                                                          /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
19                                                     UNITED STATES DISTRICT COURT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               3
      PERIODS UNDER SPEEDY TRIAL ACT
